Exhibit 10.1

 

SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

COMDISCO VENTURES FUND A, LLC

 

(A Delaware Limited Liability Company)

 

THIS SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the
“Agreement”), of Comdisco Ventures Fund A, LLC (the “Company”) effective as of
February 12, 2015 (the “Effective Date”), is by and among Comdisco Inc., a
Delaware corporation (“CDI”), Windspeed Acquisition Fund GP, LLC, a Delaware
limited liability company (“Windspeed”), Comdisco Ventures Fund B, LLC, a
Delaware limited liability company (“Fund B”), Windspeed Acquisition Fund, L.
P., a Delaware limited partnership (the “Windspeed Fund”) and any other Persons
who become parties hereto after the date of this Agreement.  Certain terms used
but not otherwise defined in this Agreement have the meanings assigned to them
in Section 17.

 

RECITALS

 

A.                                The Company was originally organized as a
Delaware corporation, and was converted into a Delaware limited liability
company within the meaning of the Delaware Limited Liability Company Act (6 Del.
C. § 18-101, et seq.), as amended from time to time (the “Act”), and any
successor to such Act by filing a Certificate of Conversion with the Secretary
of the State of Delaware on February 20, 2004, and by entering into a Limited
Liability Company Agreement (the “Initial Agreement”), and

 

B.                                 CDI, Windspeed and Fund B executed and
delivered an Amended and Restated Limited Liability Company Agreement of the
Company dated as of February 20, 2004 (the “Restated Agreement”) amending and
restating the Initial Agreement to admit Windspeed and Fund B as Members, to
appoint Windspeed the Manager of the Company, pursuant to the terms and
conditions set forth therein, and to continue the Company as a Delaware limited
liability company within the meaning of the Act., and

 

C.                                 CDI, Windspeed and Fund B executed and
delivered Amendment No. 1 to the Restated Agreement dated December 27, 2004,
amending the Restated Agreement to increase the compensation payable to
Windspeed thereunder, and correspondingly raise the initial threshold amount
distributable to CDI thereunder, and

 

D.                                CDI, Windspeed and Fund B executed and
delivered a Second Amended and Restated Limited Liability Agreement, dated
April 11, 2006 (the “Second Restated Agreement”) amending and restating the
Restated Agreement which extended the management of the Portfolio and provided
for certain compensation arrangements, and

 

E.                                  CDI, Windspeed and Fund B executed and
delivered a Third Amended and Restated Limited Liability Agreement, dated
March 16, 2009 (the “Third Restated

 

--------------------------------------------------------------------------------


 

Agreement”) amending and restating the Second Restated Agreement which extended
the management of the Portfolio and provided for certain compensation
arrangements, and

 

F. CDI, Windspeed and Fund B executed and delivered a Fourth Amended and
Restated Limited Liability Agreement, effective as of February 21, 2011 (the
“Fourth Restated Agreement”) amending and restating the Restated Agreement which
extended the management of the Portfolio and provided for certain compensation
arrangements, and

 

G. CDI, Windspeed and Fund B executed and delivered a Fifth Amended and Restated
Limited Liability Agreement, effective as of February 21, 2013 (the “Fifth
Restated Agreement”) amending and restating the Restated Agreement which
extended the management of the Portfolio and provided for certain compensation
arrangements, and

 

H.                                CDI, Windspeed and the Windspeed Fund executed
and delivered a Limited Liability Company Agreement of Fund B dated as of
February 20, 2004 (the “Initial Fund B Agreement”), organizing the Company as a
Delaware limited liability company within the meaning of the Delaware Limited
Liability Company Act (6 Del. C. § 18-101, et seq.), as amended from time to
time (the “Act”), and any successor to such Act, and

 

I.                                      CDI, Windspeed and the Windspeed Fund on
April 11, 2006 amended and restated the Initial Fund B Agreement to continue
Fund B as a Delaware limited liability company within the meaning of the Act
(“First Amended and Restated Fund B Agreement”), and

 

J.                                      CDI, Windspeed, the Windspeed Fund and
Fund B transferred certain specified assets of Fund B to Portfolio AA (as
defined in Fifth Restated Agreement) and to continue to manage and administer
Portfolio AA under this Agreement with Fund B having been dissolved and the
First Amended and Restated Fund B Agreement having been terminated, and

 

K.                                CDI, Windspeed, Fund B and Windspeed Fund
desire to amend and restate the Fifth Restated Agreement as hereinafter set
forth, and to continue the Company as a Delaware limited liability company
within the meaning of the Act.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

- 2

--------------------------------------------------------------------------------


 

1.                                    Organization; Certificate; Name.

 

1.1                            Organization.  The Company is, and shall continue
as, a Delaware limited liability company in accordance with, and subject to, the
provisions of this Agreement.

 

1.2                            Filings.  The Members ratify and confirm the
authority of the Manager and any individual authorized by the Manager, acting
singly in any case, to execute, acknowledge, deliver, file and record in the
appropriate offices, as applicable, (i) the Certificate and any amendments
thereto, and (ii) such other instruments, certificates, documents and other
writings which the Manager determines to be necessary or appropriate to secure
or preserve the Company’s status as a Delaware limited liability company or to
qualify the Company to do business in states other than Delaware.

 

1.3                            Name.  The name of the Company shall be “Comdisco
Ventures Fund A, LLC” or such other name as the Manager determines from time to
time to be appropriate.

 

1.4                            Tax Partnership.  The parties have intended and
intend that the Company be classified as a partnership, and that they be treated
as partners, for tax purposes.

 

2.                                    Purpose.  The Company’s purpose shall be
to acquire, hold, manage and maximize the value in the liquidation of Portfolio
A, Portfolio AA and Portfolio B and to do any and all things that are ancillary
or incidental thereto.  In furtherance of such purpose, the Company shall have
the authority to: (a) negotiate, execute, deliver, perform, modify, supplement,
amend and terminate contracts, agreements, instruments, documents, notices and
other writings, including but not limited to purchase and sale agreements,
subscription agreements, stockholder agreements, investor rights agreements,
voting agreements, warrant and option agreements, exchange agreements, merger
agreements, lock-up agreements, underwriting agreements, brokerage agreements,
custodial agreements, escrow agreements, management agreements, advisory
agreements, promissory notes, pledge and other security agreements, and exercise
notices, (b) plan, structure, negotiate, coordinate, effect and participate in
financings (including, without limitation, by offerings of debt and equity
securities privately or publicly), recapitalizations, restructurings, sales,
mergers, liquidations and similar transactions of Portfolio Companies,
(c) exercise all rights, powers, privileges and other incidents of ownership or
possession with respect to securities held by it (including, without limitation,
to vote securities as to the election of directors and other matters and to
exercise any and all rights and powers with respect to options, warrants and
convertible securities held by it), (d) pay or otherwise provide for its
expenses, debts and obligations , and make temporary investments in Short Term
Investments pending the use of its available cash to pay expenses, debts and
obligations or to make distributions to the Members, (e) borrow money and pledge
assets to secure such borrowings on a short term basis, (f) hire and compensate
advisors, consultants, agents, contractors, subcontractors, accountants,
attorneys and other service providers, (g) establish and maintain bank and

 

- 3

--------------------------------------------------------------------------------


 

other accounts and draw checks or other orders or expenditures from such
accounts, (h) purchase, acquire, finance, hold, market and sell assets,
(i) apply for and obtain insurance and (j) do any and all other things that are
ancillary or incidental to any of the foregoing.

 

In furtherance of the purpose of this Agreement, the First Amended and Restated
Fund B Agreement was terminated, the Fund B assets, rights and obligations were
transferred to the Company and held as Portfolio AA hereunder and Fund B shall
continue to be terminated and dissolved by its members in such a manner and time
frame which shall facilitate the realization of any value from the Portfolio
Companies in Fund B.

 

 

 

3.                                    Place of Business; Registered Agent.  The
principal place of business of the Company shall be at 52 Waltham Street,
Lexington, Massachusetts 02421.  The Manager shall promptly provide the Members
with written notice if the Company’s principal place of business is changed. 
The Company’s registered office in the State of Delaware shall be Corporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, New
Castle County, Delaware 19801.  The registered agent for service of process on
the Company in the State of Delaware shall be Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, New Castle County,
Delaware 19801.  The Manager may at any time change the location of the
Company’s principal place of business, establish additional places of business
and designate a new agent for service of process as it shall deem advisable.

 

4.                                    Term; Existence.  Unless sooner either
extended or terminated by the parties as provided herein, this Agreement shall
be in effect for a two (2) year period from the Effective Date and the Company
shall continue in full force and effect from the Effective Date until dissolved
pursuant to Section 14 (the “Term”).

 

5.                                    Contributions; Interests; Capital
Accounts.

 

5.1                            Members and Interests.  The parties to this
Agreement agree and understand that (i) CDI is the Class A Member,
(ii) Windspeed and the Windspeed Fund are the Class B Members, and (iii) CDI,
Windspeed and Windspeed Fund have transferred their respective interests in Fund
B and its assets to the Company, with the assets that were held in Fund B as of
the time immediately before February 21, 2011 being held in Portfolio AA
hereunder from and after February 21, 2011.

 

5.2                            [Intentionally Omitted]

 

5.3                            [Intentionally Omitted]

 

5.4                            Additional Members.  The Company shall not issue
any additional interests or admit any additional Members without the approval of
the Manager, the Class A Member, and the Class B Members.  Nothing in this
Section 5.4, however, shall limit

 

- 4

--------------------------------------------------------------------------------


 

the rights of Members to Transfer their interests in the Company, or to cause
Transferees of their interests to be admitted as substituted Members, pursuant
to Section 11.

 

5.5                            No Other Contributions.  Except as provided in
Section 5.1, Section 5.2, Section 5.3 or the Act, no Member shall be required or
permitted to make any contribution of cash, property or services, to return any
distributions received in accordance with this Agreement or to make any loan, to
the Company or to any creditor of the Company (including, without limitation, to
restore a deficit balance in such Member’s capital account).  No Member shall be
liable for any debts, liabilities, contracts or obligations of the Manager or
any other Member.

 

5.6                            Capital Accounts.  The Manager shall maintain
capital accounts for the Members in accordance with Section 704(b) of the Code
and the Treasury Regulations promulgated thereunder.  In that regard, the
Manager may make such adjustments to the Members’ capital accounts as it
determines are necessary and in accordance with the Treasury Regulations in
connection with any contribution to or distribution by the Company of more than
a de minimis amount of money or other property in exchange for an interest in
the Company.  If a Member holds interests of more than one (1) class, separate
capital accounts shall be maintained for such Member for each such class of
interests.  A Transferee of an interest in the Company shall succeed to the
capital account of its Transferor to the extent allocable, based on the terms of
the Transfer, to the Transferred interest.

 

5.7                            Company Assets.  All assets of the Company shall
be owned by the Company as an entity.

 

6.                                    Allocations of Profit and Loss; Tax
Allocations.

 

6.1                            Profit and Loss.  The Manger shall allocate the
Company’s profits and losses (and the component items of income, gain, loss,
deduction and credit) among the Members on a portfolio by portfolio basis. 
Without limiting the foregoing, the Manager may make such special allocations as
it reasonably determines to be appropriate (i) to comply with the rules set
forth in the Treasury Regulations under Section 704(b) of the Code governing
(a) allocations of “nonrecourse deductions”, “partner nonrecourse deductions”
and other items lacking “economic effect”, (b) “minimum gain chargebacks” and
“partner nonrecourse debt minimum gain chargebacks”, and (c) allocations in
connection with the exercise of options and conversions of equity or debt
interests or instruments, and (ii) for this Agreement to contain a “qualified
income offset” provision within the meaning of Treasury Regulations under
Section 704(b) of the Code. In no event, however, shall any such allocations
affect the amount or timing of any distribution to be made to any Member
hereunder.

 

6.2                            Curative Allocations.  The Members intend that
their capital account balances as of the time immediately before the liquidating
distributions are made pursuant to Section 14 equal the amounts of such
distributions to be made to them so that they have zero (0) balances in their
capital accounts after the liquidating distributions are

 

- 5

--------------------------------------------------------------------------------


 

made.  Subject to the requirements of the Treasury Regulations as contemplated
by Section 6.1 (the “Regulatory Allocations”), the Company shall make such
special allocations of items of income, gain, loss, deduction and expenditure as
the Manager determines are required to give effect to such intent (including,
without limitation, to cure any imbalances that might otherwise be caused by the
Regulatory Allocations).  The Manager may reallocate items of income, gain,
loss, deduction and expenditure for prior open taxable years to give effect to
such intent if it reasonably and in good faith determines that such items for
the current and future taxable years will be insufficient to give effect to such
intent.

 

6.3                            Varying Interests.  If any interest in the
Company is Transferred during any accounting period, allocations of profit or
loss and items of income, gain, loss and deduction with respect to such interest
for such period shall be made using such method or methods (including, without
limitation, an “interim closing” method) as the Manager and the Members
determine to be appropriate and in compliance with Section 706 of the Code.

 

6.4                            Tax Allocations.  Tax allocations shall be made
consistent with the allocations of book profit or loss made pursuant to Sections
6.1, except that, solely for tax purposes, (i) items of income, gain, loss,
deduction and expenditure with respect to Company assets reflected hereunder in
the Members’ capital accounts and on the books of the Company at values that
differ from the Company’s adjusted tax bases in such assets shall be allocated
among the Members in such manner, and using such method or methods as the
Manager determines to be appropriate (it being agreed, however, that allocations
made pursuant to this Section 6.6 on account of book/tax disparities with
respect to securities held by the Company shall be made using the “traditional”
method described in Section 1.704-3(b) of the Treasury Regulations except as the
Manager, with the approval of the Class A Member, determines to be appropriate),
and (ii) any items of gain recognized by the Company that are subject to the
depreciation recapture provisions of Sections 1245 and 1250 of the Code shall be
allocated among the Members in such manner as is necessary to comply with
Sections 704, 1245 and 1250 of the Code and any applicable Treasury Regulations
thereunder.

 

6.5                            Tax Credits.  Any tax credits of the Company for
any fiscal year or other accounting period shall be allocated to the Members in
proportion to their allocations of the Company’s profit or loss, as the case may
be, for such fiscal year or other accounting period.

 

6.6                            Tax Elections.  The Company shall make such
elections under the Code and the Treasury Regulations (including, without
limitation, those permitted by Sections 704(b), 704(c), 709(b) and 754 of the
Code), and state tax or similar laws, as the Manager and the Fund A Advisor
determine to be appropriate.

 

6.7                            Tax Matters Partner.  Windspeed (or an Entity
that has become Manager pursuant to Section 8.1.3 upon the Transfer to it of
Windspeed’s interest in the Company) shall be the “Tax Matters Partner” of the
Company, as defined in Section

 

- 6

--------------------------------------------------------------------------------


 

6231(a)(7) of the Code, for purposes of any tax audit of the Company for as long
as it is a Manager and a Class B Member.  At such time as neither Windspeed nor
any such Transferee of its interest is the Tax Matters Partner, a successor Tax
Matters Partner shall be designated by the Portfolio A Advisor in accordance
with the Code and the Treasury Regulations.  The Tax Matters Partner shall have
all of the rights, duties, obligations and powers of a Tax Matters Partner, as
so defined, under the Code, subject to Section 8.3.10.

 

7.                                    Distributions.

 

7.1                            Net Portfolio Receipts.  Subject to Sections 7.2,
7.5, 7.6, 8.1.4, 8.3, 14, 15 and any legal or contractual restrictions on the
Company’s ability to make distributions to the Members, the Manager shall make
distributions by wire transfer of any Net Portfolio Receipts (and any other
available cash, other than amounts contributed by the Members, the Company may
have) as promptly as it determines to be appropriate (but not less frequently
than quarterly) as follows:

 

7.1.1 For purposes of Portfolio A:

 

85% to the Class A Member and 15% to the Class B Member.

 

7.1.2 For purposes of Portfolio AA:

7.1.2.1    First, to all of the Members (Class A and Class B) in proportion to
their respective Contribution Percentages until (i) the amount that has been
distributed pursuant to this Section 7.1.2.1 (including so much of Sections 7.2
and 7.3 as relate to this Section 7.1.2.1) for all fiscal years and other
accounting periods equals (ii) the sum of the Members’ Capital Contributions
less the sum of the amounts that have been returned to the Members pursuant to
Section 5.4;

 

7.1.2.2    Second, 90% to all of the Members (Class A and Class B) in proportion
to their respective Contribution Percentages, and 10% to the Class B Member,
until (i) the amount that has been distributed to the Class A Members pursuant
to this Section 7.1.2 (including so much of Sections 7.2 and 7.3 as related to
this Section 7.1.2) for all fiscal years and other accounting periods equals
(ii) (a) 1.8 times (b) the sum of the Class A Members’ Capital Contributions
less the sum of the amounts that have been returned to the Class A Members
pursuant to Section 5.4;

 

7.1.2.3    Third, 80% to all of the Members (Class A and Class B) in proportion
to their respective Contribution Percentages, and 20% to the Class B Member,
until (i) the amount that has been distributed to the Class A Members pursuant
to this Section 7.1.2 (including so much of Sections 7.2 and 7.3 as relate to
this Section 7.1.2) for all fiscal years and other accounting periods equals
(ii) (a) 2.3 times (b) the sum of the Class A Members’ Capital Contributions
less the sum of the amounts that have been returned to the Class A Members
pursuant to Section 5.4; and

 

7.1.2.4    Fourth, thereafter, 70% to all of the Members (Class A and Class B)
in proportion to their respective Contribution Percentages, and 30% to the Class

 

- 7

--------------------------------------------------------------------------------


 

B Member.

 

7.1.3 For purposes of Portfolio B:

 

In lieu of any further Management Fee under this Agreement, from and after
February 21, 2011, 100% to the Class B Member. Based on discussions among the
parties and the valuation estimates of the Manager, as of February 21, 2011, the
parties concur that the estimated value of the securities related to the
companies in Portfolio B is approximately $154,211.00.

 

 

 

7.2                             Tax Distributions.  Notwithstanding Sections 7.1
and 7.6, the Company shall use reasonable efforts to make advance distributions
to the Members within a reasonable period of time before taxes are due in such
amounts and proportions as are necessary for the distributions made with respect
to their interests (including to predecessor holders of such interests) for all
fiscal years and other accounting periods to equal their respective Tax
Liabilities as of the time of determination; provided, however, that advance
distributions may be made with respect to the portion of a Member’s Tax
Liability relating to any particular portfolio only from cash receipts of the
Company with respect to such portfolio.  Distributions pursuant to this
Section 7.2 shall be made in advance of the dates by which the corresponding tax
amounts are due.  Any advance distribution to a Member pursuant to this
Section 7.2 shall offset an equal amount of distributions that would otherwise
thereafter be made to such Member pursuant to Section 7.1 (or, in the case of
the Class C Member, pursuant to Section 7.6).

 

7.3                             [Intentionally Omitted]

 

7.4                             Distributions in Kind.  Subject to Sections 8.8,
14, 15 and any legal or contractual restrictions on the Company’s ability to
make distributions to the Members, the Manager may from time to time cause the
Company to distribute Marketable Securities in kind.  Any in kind distribution
of a Marketable Security shall be made to the Members in accordance with
Section 7.1.  Any such in kind distribution shall be made as if such Marketable
Security were an amount of Net Portfolio Receipts equal to its value as
determined pursuant to Section 7.7 (and, for purposes of thereafter applying
Section 7.1, or so much of any other provision of this Agreement as relates to
the applicable one of such Sections, shall be treated as having been distributed
pursuant to such Section).  For purposes of determining and allocating profit,
loss and other items pursuant to Section 6, any Marketable Security that is to
be distributed in kind shall be treated as having then been sold by the Company
for its value as determined for purposes of applying this Section 7.4. 
Notwithstanding the foregoing, for so long as CDI (or an Affiliate of CDI that
has become a Class A Member upon the Transfer to it of CDI’s Class A interest in
the Company) is the Class A Member, the Manager will attempt to sell and convert
into cash any Marketable Securities for at least 180 days after such securities
have attained the status of Marketable Securities in Portfolio A and Portfolio
AA.  The Manager may, in its discretion and with the consent of the Class A
Member, distribute Marketable Securities from Portfolio A or Portfolio AA in
kind to a Class B Member

 

- 8

--------------------------------------------------------------------------------


 

during such 180-day period; provided that the value of any such distribution to
the Class B Member of a share of Marketable Securities in kind shall be deemed
to be the comparable per share cash value of the cash distributions made to the
Class A Member as a result of the disposition of such in kind Marketable
Securities.

 

7.5                             [Intentionally Omitted]

 

7.6                             [Intentionally Omitted]

 

7.7                            Valuation of Securities.  The value of any
security shall be determined as provided in this Section 7.7.

 

7.7.1                Any security that is listed on a national securities
exchange shall be valued at its average last sale price as recorded by the New
York composite tape system over the ten (10) trading days immediately preceding
the date of such valuation or, if the security is not included in such system,
at its average last sale price over such ten (10) trading days on the principal
national securities exchange on which such security is traded, as recorded by
such exchange (using instead of the last sale price, for any such day on which
no sales occurred, the mean between the closing “bid” and “asked” prices on such
day as recorded by such system or such exchange, as the case may be).

 

7.7.2                Any security that is listed on the Nasdaq National Market
shall be valued at its average last sale price over the ten (10) trading days
immediately preceding the date of such valuation as reported by Nasdaq (using
instead of the last sale price, for any day on which no sales occurred, the mean
between the closing “bid” and “asked” prices on such day as reported by Nasdaq).

 

7.7.3                Any security that is not listed on a national securities
exchange or on the Nasdaq National Market but that is traded in the
over-the-counter market in the United States shall be valued at the average mean
between the closing “bid” and “asked” prices for the ten (10) trading days
immediately preceding the date of such valuation as reported by Nasdaq or, if
not so reported, as reported in the over-the-counter market in the United
States.

 

7.7.4                Any security in the form of an option, warrant or similar
security for which no price quotation is available shall be valued by
determining the value of the underlying security in accordance with Sections
7.7.1, 7.7.2, 7.7.3 or 7.7.5, as applicable, and subtracting therefrom the
exercise or conversion price of such security; and

 

7.7.5                Any security that is not subject to valuation under any of
the preceding provisions of this Section 7.7 shall be assigned the value
established for such security in the last round of financing of the issuer of
such security plus or minus any adjustments which the Manager reasonably
determines to be appropriate to reflect market, issuer or other events that have
occurred subsequent to such last round of financing, all consistently applied.

 

- 9

--------------------------------------------------------------------------------


 

The foregoing valuation methodologies contained in this Section 7.7 will be used
by the Manager for purposes of stating the fair value for the period stated of
the Company’s Portfolio investments in the Company’s Statement of Assets,
Liabilities and Members’ Capital as of the applicable quarterly reporting date.

 

8.                                    Management.

 

8.1                            Manager.

 

8.1.1                The management and operation of the Company, and the
development and implementation of Company policies, shall be and hereby are
vested in the Manager, which shall be Windspeed unless and until it ceases to
serve as Manager pursuant to Section 8.1.3 or Section 8.1.4.  Subject to
Section 8.3 and any other applicable limitations imposed by this Agreement, the
Manager shall have exclusive authority to exercise on behalf of the Company all
of the powers of the Company hereunder (including, without limitation, those
specified in Section 2) and to take such other actions as it determines are
necessary, advisable or incidental to the carrying on of the Company’s business
and affairs.  The parties agree that any Person serving as Manager hereunder
shall be a “manager” of the Company within the meaning of the Act (with the
rights, powers and duties in such capacity provided in this Agreement) for as
long as it so serves.  In dealings with the Members, or with or on behalf of the
Company, the Manager shall act in good faith and in the manner it believes to
be, or not opposed to, the best interests of the Company and the Members.  The
Manager and its individual members shall have fiduciary responsibilities, solely
with respect to the Members, as set forth under the Act and in accordance with
the terms of this Agreement in like manner and to the same extent as if such
persons served directly as individual Managers of the Company.

 

8.1.2                A Manager shall serve until its successor becomes Manager
hereunder or, if earlier, until it ceases to serve as Manager pursuant to
Section 8.1.3 or Section 8.1.4.  If a Manager ceases to serve as such for any
reason (other than, in the case of Windspeed, by its Transfer of its interest in
the Company to another Entity that is Controlled by any two (2) or more of the
individuals comprising the Windspeed Team and that thereupon becomes the Manager
as provided in Section 8.1.3), any vacancy thereby created may be filled by a
Person designated by the Class A Member or the Portfolio A Advisor.  Except as
otherwise expressly provided in this Agreement, the cessation of any Member’s
services as Manager shall not, in and of itself, affect its rights, or
constitute its withdrawal, as a Member.

 

8.1.3                A Manager may not resign without the approval of the
Class A Member; provided, however, that upon any Transfer by Windspeed pursuant
to Section 11 of its interest in the Company to an Entity Controlled by any two
(2) or more of the individuals comprising the Windspeed Team, such Entity shall
become the Manager upon its admission to the Company as a substituted Class B
Member.

 

- 10

--------------------------------------------------------------------------------


 

8.1.4                A Manager may not be removed except (i) by vote of the
Class A Member and (ii) if such Manager is Windspeed (or an Entity that has
become Manager pursuant to Section 8.1.3 upon the Transfer to it of Windspeed’s
interest in the Company), (a) for Cause, (b) if at least two (2) of the
individuals comprising the Windspeed Team are no longer actively committed to
the Manager in accordance with Section 8.1.5, or (c) upon the occurrence of a
Retirement Event relating to the Manager.  If so removed as a Manager for Cause,
(i) any distributions (including distributions earned but not yet made) which
such removed Manager, or any affiliate thereof, may be entitled to receive as a
Member shall be forfeited and (ii) such removed Manager, or any affiliate
thereof, shall thereafter no longer be entitled to any further distributions of
the Company and (iii) shall have none of the rights and powers of a Member
hereunder or under the Act (including, without limitation, to vote, give
consents or approvals, or otherwise manage or participate in the affairs of the
Company). A removal for Cause shall be effective immediately upon receipt of
notice; a Manager’s removal without Cause shall be effective 30 days following
receipt of notice.

 

8.1.5                Until the termination of the Company (as hereinafter
provided in Section 14.4), Windspeed and at least two (2) of the individuals
comprising the Windspeed Team shall devote to the Company such time and
resources and maintain such staffing as are reasonably necessary and appropriate
to administer and conduct the Company’s affairs in accordance with the terms
hereof and in a manner intended to conform to the best interest of the Company.

 

8.2                            Portfolio A and Portfolio AA Advisor.

8.2.1                The Class A Member will from time to time appoint an
individual to act as the Portfolio A and Portfolio AA Advisor hereunder
(collectively the “Portfolio A Advisor”).  A Portfolio A Advisor may (i) resign
upon at least thirty (30) days’ written notice to the Class A Member (which
notice will be waived by the Class A Member) and (ii) be removed at any time,
for any reason or no reason, by the Class A Member.  Any vacancy created by the
resignation, removal or other event with respect to a Portfolio A Advisor may be
filled by the Class A Member.

 

8.2.2                The Manager shall not take any action expressly requiring
the approval of the Portfolio A Advisor hereunder without such approval (or, if
there is then no Portfolio A Advisor, the approval of the Class A Member).  In
addition, the Manager shall consult with the Portfolio A Advisor regarding
potential conflicts of interest and other matters as the Manager from time to
time determines to be appropriate.  With regard to any potential conflict of
interest, the Manager shall provide the Portfolio A Advisor with a written
proposal containing an analysis outlining the conflict and the reasonably
foreseeable economic ramifications thereof to the Company and Portfolio A and/or
Portfolio AA.  The Manager shall promptly consider in good faith (without being
obligated to comply with) any recommendations that are promptly made by the
Portfolio A Advisor in response to any such proposal.  Because of the relative
interest of CDI in the Company and Portfolio A and Portfolio AA, the Manager
acknowledges its fiduciary duty to CDI to maximize the value of CDI’s interest
in the Company after considering the

 

- 11

--------------------------------------------------------------------------------


 

recommendations of the Portfolio A Advisor and consistent with its duties to the
members.

 

8.2.3                Except in its capacity as Manager, liquidating trustee or
other authorized service provider, no Member shall have any authority to act for
or on behalf of the Company or any other Member or to bind the Company or any
other Member in any way, to pledge the Company’s credit or to render the Company
liable for any purpose.

 

8.3                            Actions Requiring Member Approval. 
Notwithstanding Section 8.1, and in addition to any other matters requiring the
approval of some or all of the Members hereunder, without the approval of the
Portfolio A Advisor (or, if there is then no Portfolio A Advisor, the Class A
Member), the Manager shall have no authority to:

 

8.3.1                liquidate more than two (2) positions included in the
Portfolio A in a single transaction or series of related transactions;

 

8.3.2                cause the Company to engage in a transaction that would
result in a Company security being Transferred from Portfolio A or Portfolio AA
to Portfolio B;

 

8.3.3                cause the Company to acquire any asset that would be
included in either Portfolio A or Portfolio AA other than by reason of (i) any
stock dividend, stock split, stock issuance, combination, recapitalization,
reclassification, merger, consolidation, conversion or similar transaction with
respect to any security held by in such portfolio, (ii) the Company’s cashless
exercise of any option, warrant, conversion or exchange right, with respect to
securities held in such portfolio,  or (iii) the Company’s exercise, using cash
available in the Company or, in the absence of such cash, borrowed in accordance
with Sections 8.3.9 and 8.10, of any option, warrant, conversion or exchange
right, with respect to securities held in that portfolio, that could not have
been exercised on a cashless basis (such securities being “Cash Option
Securities”);

 

8.3.4                cause the Company to incur with respect to Portfolio A or
Portfolio AA any Non-Routine Expenses;

 

8.3.5                delegate or assign any of its obligations as Manager
hereunder other than as permitted by Section 8.6;

 

8.3.6                cause the Company to merge or consolidate with or into any
other Entity or change its form of organization (including, without limitation,
for tax purposes);

 

8.3.7                cause the Company to pay any compensation to, or engage in
any transaction with, the Manager or an Affiliate of the Manager except as
provided herein;

 

- 12

--------------------------------------------------------------------------------


 

8.3.8                cause the distribution of any Marketable Securities in kind
except in accordance with Section 7.4;

 

8.3.9                except to borrow money to acquire Cash Option Securities in
accordance with Section 8.10 or pay expenses pending the receipt of Net
Portfolio Receipts cause the Company to borrow money or pledge assets to secure
such borrowing; or

 

8.3.10        act, elect, report or otherwise exercise its duty or authority as
the Tax Matters Partner with respect to Company tax matters.

 

8.4                            Administrative Responsibilities.  In addition to
its other responsibilities hereunder, the Manager shall be responsible for
providing the administrative and operating support the Company requires in
connection with its business and affairs, including, without limitation, (i) the
filing of such documents, instruments, certificates and other writings as are
necessary or appropriate for the continuation of the Company as a limited
liability company under the laws of the State of Delaware (and for the
qualification of the Company to do business in states other than Delaware where
the Manager determines such qualification to be necessary), (ii) preparing and
filing any and all tax returns and other governmental filings in connection with
the Company’s affairs, (iii) maintaining the books and records of the Company in
accordance with the Act, (iv) maintaining the documentation and records relating
to the Portfolio, including the administration and tracking of all warrant and
other antidilution rights, stock splits and other terms related to new rounds of
financing by the Portfolio Companies, (v) investigating, reviewing and effecting
transactions involving the Portfolio, (vi) leveraging its industry knowledge and
relationships to identify attractive follow-on investment opportunities, and
(vii) satisfying the Company’s needs for office space, supplies and general
office support and services.

 

8.5                            Management Fee. Since and as of February 21,
2011, the Manager has not been, and shall not be, entitled to any further
management fees (the “Management Fee”).

 

8.6                            Assignment.  With the approval of the Class A
Member, the Manager may delegate or assign any or all of its duties and
responsibilities hereunder, including, without limitation, pursuant to a
separate management contract between the delegee and the Company.  The Class A
Member shall not unreasonably withhold its approval of any such delegation or
assignment if the delegate or assignee is an Entity controlled by any two (2) or
more of the individuals comprising the Windspeed Team.

 

8.7                            Other Activities of Manager.  Notwithstanding any
other provision of this Agreement, and subject to Section 8.1.5, the Manager may
engage in other profit-seeking and business ventures of any kind, nature or
description (including, without limitation, making and managing investments in
securities for its own account or the account of others), independently or with
others, and the pursuit of such ventures by the

 

- 13

--------------------------------------------------------------------------------


 

Manager shall not be deemed wrongful or improper.  Neither the Company nor any
Member shall have any rights or obligations by virtue of this Agreement or the
relationship established hereby in or to any independent ventures of the Manager
or the profits or losses derived therefrom.

 

8.8                            [Intentionally Omitted]

 

8.9         Evidence of Authority.  Any Person dealing with the Company may rely
upon a certificate signed by the Manager as to:

 

8.9.1                the existence or non-existence of any fact or facts which
constitute conditions precedent to acts by the Manager or in any other manner
germane to the affairs of the Company; and

 

8.9.2                the Person or Persons who are authorized to execute and
deliver any instrument or document of the Company or to take any action on
behalf of the Company.

 

8.10                    Borrowing.  In connection with the acquisition of any
Cash Option Securities in accordance with Sections 8.3.3 and 8.3.9 and with the
approval of the Portfolio A Advisor, the Manager may cause the Company to borrow
the exercise price of such securities from one (1) or more lenders (which may
include the Manager, a Member or an Affiliate of the Manager or a Member), or
advance the amount of such deficiency to the Company, on such terms and
conditions (but at an interest rate not exceeding ten percent (10%) per annum)
as the Manager, in the exercise of its business judgment, determines to be
appropriate.

 

9.            Fees and Expenses.

 

9.1                            Management Fee.        Since and as of
February 21, 2011, no Management Fee has been, or shall be, due the Manager.

 

9.2                            Fees and Expenses. Since and as of February 21,
2011 and except as provided in Section 6.3.4, any and all costs, fees and
expenses incurred by the Company in connection with the acquisition, holding,
sale, exchange or other disposition of the securities in any of Portfolio A,
Portfolio AA or Portfolio B shall be paid from the proceeds and earnings from
the respective portfolio holding such securities and borne by the Class A Member
and Class B Member only to the extent of their respective distribution
percentage in such portfolio. Any and all other costs, fees and expenses that
are not specific to any particular portfolio shall be shared as mutually agreed
from time to time.

 

9.3                            [Intentionally Omitted]

 

9.4                            [Intentionally Omitted]

 

- 14

--------------------------------------------------------------------------------


 

9.5                            Source of Payments.

 

9.5.1                [Intentionally Omitted]

 

 

9.5.2                [Intentionally Omitted]

 

9.5.3     In no event shall any Member be required to make any contributions, or
return distributions received, to the Company to enable the Company to satisfy
its obligations to pay its fees and expenses.

 

9.6 Additional Ebates Shares.  In accordance with the terms, conditions
definitions and provisions of that certain Amended and Restated Consent of
Members Comdisco Ventures Fund A, LLC, effective as of May 31, 2012 (the
“Consent”), the sharing of any costs, fees and expenses (or other such
liabilities) related to, and the distribution of any and all Net Portfolio
Receipts of the Company (and the allocation of any profits or losses of the
Company and the component items of income, gain, loss, deduction and credit)
with respect to, the proceeds now held in escrow resulting from the sale of the
Additional Ebates Shares shall be: (a) in proportion to the amounts contributed
by CDI, Annex E and Windspeed III to purchase the Additional Ebates Shares; or,
(b) in the event of a sale, or other disposition, of such shares in proportion
to the number of shares being sold, or disposed of,  by each of the respective
parties. No other assets within the Company shall be used to satisfy such
liabilities.

 

10.                            Liability; Indemnification.  No Member or Manager
shall be liable, responsible or accountable to the Company or any Member for any
loss or damage incurred by reason of any act or omission of such Member or
Manager performed or omitted on behalf of the Company or in furtherance of the
interests of the Company without bad faith, fraud, gross negligence or willful
misconduct.  To the fullest extent permitted by law, and notwithstanding any
other provision of this Agreement, the Company shall indemnify the Members, the
Managers and any officers for, and shall hold them harmless from and against,
any and all damages, losses, liabilities, fines, penalties, amounts paid in
settlement, costs and expenses (including attorneys’ fees and expenses) actually
and reasonably incurred by them in connection with any threatened, pending or
completed demands, claims, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, brought or threatened against them by
reason of or in connection with actions taken or omitted to be taken by them on
behalf of the Company, provided that no Member or Manager shall be entitled to
indemnification hereunder for any damage, loss, liability, fine, penalty, amount
paid in settlement, cost or expense incurred by such Member or Manager as a
result of its bad faith, fraud, gross negligence or willful misconduct. 
Expenses (including attorneys’ fees) incurred by a Member or Manager in
defending any civil, criminal, administrative or investigative action, suit or
proceeding shall be paid by the Company from available cash, if any, in advance
of the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of such Member or Manager to repay such amount if it
is ultimately determined that such Member or Manager is not entitled to be
indemnified by

 

- 15

--------------------------------------------------------------------------------


 

the Company pursuant to this Section 10.  The cessation of a Member’s or
Manager’s status as such shall not prevent such Member or Manager from being
indemnified hereunder for actions taken or omitted while acting in such
capacity.

 

11.                            Transfers.

 

11.1                    Restrictions on Transfer.  A Member may not Transfer any
interest in the Company without the express written consent of the Manager and
each of the other Members; provided, however, (i) that the consent of the
Manager and the other Members pursuant to this Section 11.1 shall not be
required if such Transfer (a) is made by CDI in accordance with Section 11.2,
(b) will not violate or fail to comply with any federal or state securities law
or regulation, (c) will not cause the Company to be treated as a “publicly
traded partnership” as defined in Section 7704(b) of the Code, (d) will not
cause the Company to be an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, (e) will not cause the assets of the
Company or any part thereof to be treated as assets of any employee benefit plan
or trust subject to ERISA, (f) will not constitute a prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code, and
(ii) that the Manager and the other Members may not unreasonably withhold their
consents (if required) to any Transfer of an interest in the Company by an
Entity to another Entity that directly or indirectly Controls, is Controlled by
or is under common Control with the Transferring Entity if (a) in the case of a
Transfer by a Class A Member, the Manager has determined that all of the
obligations of such Class A Member to the Company will be satisfied in
accordance with their terms or (b) in the case of a Transfer by a Class B
Member, the Transferee is Controlled by any two (2) or more of the individuals
comprising the Windspeed Team.  The Manager, in its sole discretion, may require
any Member (or unadmitted assignee of a Member) who proposes to make any
Transfer not requiring consents under this Section 11.1 to provide the Company
with a legal opinion reasonably satisfactory to the Manager that such Transfer
will comply with applicable securities laws.  In its sole discretion, the
Manager may disregard as void any Transfer made in violation of this
Section 11.1.  Notwithstanding anything to the contrary contained herein, no
consent or legal opinion will be required in connection with a Transfer of an
interest in the Company by CDI to an Affiliate.

 

11.2                    Right of First Offer.  Notwithstanding the consent
requirements of Section 11.1 (but subject to the other provisions thereof), a
Class A Member may Transfer its interest (or any portion thereof) in compliance
with the following procedures:

 

11.2.1        If a Class A Member (a “Selling Member”) proposes to Transfer all
or any portion of its interest in the Company to any Person other than an
Affiliate of CDI, such Selling Member shall give notice of its intent to make
such Transfer (the “Transfer Notice”) to the Manager.  The Transfer Notice shall
set forth (i) the portion of the Selling Member’s interest to be Transferred
(the “Offered Interest”) and (ii) if known to the Selling Member, the identity
of the prospective Transferee and the material terms of the proposed Transfer to
the prospective Transferee.

 

- 16

--------------------------------------------------------------------------------


 

11.2.2        The Manager shall have the right, but not the obligation, to
deliver to the Selling Member, before the close of the ten (10) day period after
the delivery of the Transfer Notice to the Manager (such period, the “Offer
Period”), a written offer (an “Offer”) to purchase the Offered Interest.  An
Offer shall set forth all of the material terms and conditions of the proposed
purchase of the Offered Interest.  The Manager’s rights to make the Offer and to
purchase the Offered Interest pursuant thereto shall be assignable by the
Manager to such one (1) or more Persons as the Manager determines to be
appropriate (subject to compliance by the Manager with the provisions of
Section 11.1 as if such rights were an interest in the Company).  During the
Offer Period, the Selling Member shall not solicit proposals or offers from, or
engage in discussions with, other parties regarding the sale of the Offered
Interest.

 

11.2.3        The Selling Member shall have no obligation to accept an Offer by
the Manager (or its assignee).  Any closing of the purchase of the Offered
Interest by the Manager (or its assignee), however, shall take place on such
date, and at such time and place, as the Selling Member and the Manager (or its
assignee) shall agree upon.  At such closing, the Manager (or its assignee)
shall make such deliveries in payment for the Offered Interest as are
contemplated by the Offer, and the Selling Member shall deliver such executed
documentation (including, without limitation, any required consents) to the
Manager (or its assignee) as may be required to effect the Transfer of the
Offered Interest to the Manager (or its assignee) and the admission of the
Manager (or its assignee) as a substituted Member with respect to the Offered
Interest.  All of the foregoing deliveries shall be deemed to be made
simultaneously and none shall be deemed completed until all have been completed.

 

11.2.4        If the Manager (or its assignee) does not purchase the Offered
Interest in accordance with Section 11.2.3, then, subject to Section 11.1, the
Selling Member shall be entitled to Transfer the Offered Interest to a third
party Transferee at any time during the one hundred fifty (150) day period after
the delivery of the Transfer Notice.  If the Offered Interest (or any portion
thereof) has not been transferred within such one hundred fifty (150) day
period, no Transfer of any portion of the Offered Interest shall be effective
unless the Selling Member has again complied with the provisions of this
Section 11 as to the Offered Interest.  As a condition to the effectiveness of
any Transfer of the Offered Interest to a third party Transferee pursuant to
this Section 11.2.4, (i) such Transferee shall (a) execute and deliver such
documents and agreements as the Manager reasonably determines to be appropriate
to effect such Transferee’s agreement to be bound by the terms and conditions of
this Agreement and (b) take such other actions as the Manager may reasonably
determine to be necessary to effect the admission of such Transferee to the
Company, to qualify the Company to conduct business or to preserve the limited
liability status of the Members, and (ii) the Selling Member and the Transferee
shall execute and deliver such documents and agreements, and take such other
actions, as the Manager may reasonably require to ensure that all of the
obligations of the Selling Member to the Company and Fund B (including, without
limitation, the obligation of the Selling Member to fund its

 

- 17

--------------------------------------------------------------------------------


 

commitment to Fund B with the escrow established pursuant to Section 7.5) will
be satisfied in accordance with their terms.

 

11.3                    Assignees.  Unless and until a Person who has acquired
an interest in the Company by any form of Transfer has been admitted to the
Company as a Member, such Person shall have the status of an non-admitted
assignee of such interest and, as such, shall have none of the rights and powers
of a Member hereunder or under the Act (including, without limitation, to vote,
give consents or approvals, access Company records or otherwise manage or
participate in the affairs of the Company) other than to receive the
distributions and allocations that such Person’s predecessor would have been
entitled to receive hereunder with respect to such interest.  A Member who
Transfers its entire interest in the Company shall cease to have any of the
rights and powers of a Member.  Notwithstanding anything herein to the contrary,
the Company shall be entitled to treat the record holder of any interest as the
absolute owner thereof in all respects, and shall incur no liability for
distributions made in good faith to such record holder, until such time as it
has received written notice of such Transfer and all of the conditions to the
effectiveness of such Transfer hereunder have been satisfied.  A Person who
acquires an interest in the Company (by any form of Transfer) but is not
admitted as a substituted Member may not Transfer all or any portion of such
interest without complying with this Section 11 in full as if such Person were a
Member for such purpose.

 

11.4                    Substituted Members.  A Person who acquires an interest
in the Company by any form of Transfer shall be admitted to the Company as a
substituted Member only (i) with the consent of the Manager and each of the
other Members, (ii) by satisfying the applicable requirements of Sections 11.1
and 11.2, (iii) by executing and delivering such documents and agreements as the
Manager reasonably determines to be appropriate to effect such Person’s
agreement to be bound by the terms and conditions of this Agreement, and (iv) if
necessary, upon an amendment to this Agreement or such other instrument,
executed by all necessary parties and filed or recorded in the proper records of
each jurisdiction in which such recordation is necessary to preserve the limited
liability status of the Members; provided, however, that the Manager and the
other Members (a) shall have no rights to consent to the admission pursuant to
this Section 11.4 of any Transferee of an interest in the Company if they had no
rights to consent to the Transfer of such interest to such Transferee under
Section 11.1 and (b) may not unreasonably withheld their consents to the
admission pursuant to this Section 11.4 of any Transferee of an interest in the
Company if they could not unreasonably withhold their consents to the Transfer
of such interest to such Transferee under Section 11.1.  The admission of a
substituted Member shall not dissolve the Company and shall be shown in the
books and records of the Company.  The Manager shall promptly provide the
Members with written notice of the admission of any substituted Member.

 

11.5                    Rights of Representatives.  Notwithstanding any other
provision of this Agreement, if an individual Member that is an Entity is
dissolved or terminated, the powers of such Member may be exercised by its
personal representative to the extent required by the Act.

 

- 18

--------------------------------------------------------------------------------


 

11.6                    Partial Transfers.  If there are two (2) or more Class A
Members or Class B Members, as the case may be, after any Transfer by a Class A
Member or Class B Member of an interest in the Company, then any subsequent
consent, approval, vote or other action of “the Class A Member” or “the Class B
Members” hereunder (including, without limitation, an amendment of this
Agreement pursuant to Section 18.11) shall be validly effected if given or
taken, as the case may be, by a majority in interest of the Class A Members or
Class B Members as the case may be (based on their Capital Contributions, rights
to share in distributions or other factors as the Manager determines, based on
the terms of the Transfer, to be appropriate).

 

11.7                    Costs and Expenses.  Any costs or expenses incurred by
the Company in connection with any Transfer or proposed Transferor of an
interest in the Company shall be paid or reimbursed by the Transferor of such
interest.

 

12.                            Withdrawals.

 

12.1                    Withdrawals.  Except as expressly permitted by this
Agreement, no Member may (i) resign or withdraw from the Company or (ii) receive
any distribution from the Company on account of its resignation or withdrawal
(whether voluntary, involuntary or by operation of law) before the liquidation
of the Company.

 

12.2                    Retirement Events.  From and after the time a Retirement
Event occurs with respect to any Member (such Member, the “Retired Member”),
such Retired Member (and, subject to Section 11, any Transferee of any interest
of such Retired Member in the Company) shall, except as otherwise specifically
provided in this Agreement, have the status of an unadmitted assignee of its
interest in the Company and, as such, shall have none of the rights and powers
of a Member hereunder or under the Act (including, without limitation, to vote,
give consents or approvals, access Company records or otherwise manage or
participate in the affairs of the Company) other than to receive the
distributions and allocations that it otherwise would have been entitled to
receive hereunder with respect to such interest.

 

13.                           Actions of the Members.

 

13.1                    In General.  Except as otherwise provided in this
Agreement, a Member’s consent, approval, vote or other action as to any matter
may be effected by (i) the affirmative vote by such Member to the doing of the
act or thing under consideration at any meeting called and held pursuant to
Section 13.2 to consider such act or thing or (ii) a written consent given by
such Member at, prior to or after the doing of the act or thing under
consideration pursuant to Section 13.3.

 

13.2                    Meetings.  Any matter requiring the action of any one
(1) or more of the Members hereunder may be considered at a meeting called by
the Manager or any Member and held not less than three (3) nor more than thirty
(30) Business Days after written notice thereof shall have been given to the
Member(s) entitled to vote at the meeting.  Any such notice shall state briefly
the purpose, time and place of the meeting.

 

- 19

--------------------------------------------------------------------------------


 

A Member may waive in writing the requirements for notice of a meeting before,
during or after such meeting (and the attendance of a Member at any meeting
shall constitute such Member’s waiver).  All such meetings shall be held at such
reasonable times and places as the Manager (or, in the case of a meeting of the
Class A Member(s), such Class A Member(s)) shall determine.  A Member may
participate in any meeting by conference telephone call or similar
communications equipment if all the Persons participating in such meeting can
hear each other.  Such participation of a Member shall constitute the presence
of such Member at such meeting.  At any meeting of one (1) or more of the
Members, the presence in person, or by conference telephone call or similar
communications equipment, of Members sufficient to approve the action under
consideration shall be required to constitute a quorum for the transaction of
business at such meeting.  When a quorum is present at any meeting of one (1) or
more of the Members, the vote of Members sufficient to approve the action under
consideration shall decide any matter brought before such meeting, unless the
matter is one upon which by express provision of law or this Agreement, a
different vote is required, in which case such express provision shall govern
and control the decision on such matter.

 

13.3                    Action Without Meeting.  Any action that may be taken at
a meeting of any one (1) or more of the Members may be taken without a meeting,
without prior notice and without a vote if a consent or consents in writing,
setting forth the action so taken, are signed by one (1) or more Members (or
their proxy holders) whose votes would be sufficient to authorize or take such
action at a meeting and delivered to the Company (and, if the consent of more
than one (1) Member is required, are delivered to the Company within a period of
sixty (60) consecutive days).  Any copy, facsimile or other reliable
reproduction of a consent in writing may be substituted or used in lieu of the
original writing for any and all purposes for which the original writing could
be used, provided that such copy, facsimile or other reproduction shall be a
complete reproduction of the entire original writing.  Prompt notice of the
taking of any action without a meeting by fewer than all of the Members entitled
to participate in such action shall be given to those Members who have not
consented in writing.

 

13.4                    Proxies.  A Member entitled to vote at a meeting of one
(1) or more of the Members, or to express consent or dissent to Company action
in writing without a meeting, may authorize another Person or Persons to act for
it by proxy, but no such proxy shall be voted or acted upon after three
(3) years from its date, unless the proxy provides for a longer period.

 

13.5                    No Other Voting Rights.  A Member shall have no rights
to vote, give consents or approvals, or otherwise manage or participate in the
affairs of the Company except as expressly provided in this Agreement or in any
mandatory provision of the Act.

 

14.                            Dissolution; Wind-up; Liquidating Distributions.

 

14.1                    Events Causing Dissolution.  The Company shall dissolve
(i) at the time that there are no remaining Members of the Company unless the
business of the Company is continued in accordance with the Act, (ii) on the
effective date specified in a

 

- 20

--------------------------------------------------------------------------------


 

written election to dissolve the Company adopted by the Class A Member at any
time after the Effective Date of this Agreement or (iii) the time of the
judicial dissolution of the Company under the Act.

 

14.2                    Wind-up.  The Manager (or, if one is appointed under the
Act, a liquidating trustee) shall be responsible for the winding up and
liquidation of the Company.  Subject to Section 8.3 (it being agreed, however,
that Section 8.3.1 shall not apply after the Company’s dissolution), after the
dissolution of the Company, the Manager (or such liquidating trustee) shall
collect the Company’s receivables, pay the Company’s debts and obligations, and
liquidate or distribute the Company’s assets as promptly as is practicable and
consistent with obtaining fair value for the Company’s assets, having due regard
to the activity and condition of the relevant markets and general financial and
economic conditions.  After the Company’s affairs have been wound up and its
debts and obligations have been paid or provided for, the Manager shall (i) make
a final allocation of Profit or Loss, as the case may be, and other items in
such amounts and proportions as are necessary (to the extent possible) for the
Members’ capital account balances to equal the amounts of any remaining assets
of the Company they would be entitled to receive if such remaining assets were
to be distributed in accordance with Section 7 (subject to the limitations set
forth therein) and (ii) then distribute such remaining assets to the Members in
accordance with Section 7.  Until the Company’s termination pursuant to
Section 14.4, the business of the Company and the affairs of the Manager and
Members, as such, shall continue to be governed by this Agreement, provided that
the Company shall engage in no further business other than in connection with
its wind-up and liquidation.

 

14.3                    Bid by the Manager.  Within ninety (90) days after the
Company’s election to dissolve, the Manager shall prepare and deliver to the
Class A Member, at the Manager’s expense, a bid for the Class A Member’s
interest in the Company at a price, and on such other terms and conditions, as
the Manager determines to be appropriate in its sole discretion.  If, within
thirty (30) days after the delivery of such bid, the Class A Member delivers a
written notice to the Manager approving the sale of its interest in the Company
to the Manager at the price, and on the other terms and conditions, set forth in
such bid, then the Manager shall purchase, and the Class A Member shall sell,
the Class A Member’s interest in the Company at such price and on such terms and
conditions.  The Manager may assign its right to purchase the interest of the
Class A Member to one (1) or more Persons as it determines to be appropriate. 
At any closing of a purchase and sale pursuant to this Section 14.3, the Manager
(or its assignee) shall make such deliveries in payment, and the Class A Member
shall make such deliveries of instruments of assignment, as are necessary to
effect such purchase and sale (with all of the required deliveries deemed made
simultaneously and none deemed completed until all have been completed).  If the
Class A Member does not deliver such notice of approval to the Manager, the
Manager shall have no obligation or right to purchase the Class A Member’s
interest in the Company.

 

14.4                    Termination.  The dissolution of the Company shall be
effective on the day on which the event occurs giving rise to the dissolution,
but the Company shall

 

- 21

--------------------------------------------------------------------------------


 

not terminate until the winding up of the business and affairs of the Company
has been completed as provided herein and a certificate of cancellation of the
Company has been filed with the Office of the Secretary of State of the State of
Delaware.  The Manager (or the liquidating trustee, as the case may be), acting
singly, is authorized to execute and file a certificate of cancellation on
behalf of the Company.

 

14.5                    Liquidating Trust.  With the approval of the Portfolio A
Advisor, if the Company has not been liquidated by the second anniversary of the
date of its dissolution pursuant to Section 14.1, the Manager (or liquidating
trustee) may distribute the non-cash assets of the Company (other than any
Marketable Securities) to a trust established for the sole purposes of
liquidating such remaining assets, collecting amounts owed to the Company and
paying any contingent or unforeseen liabilities or obligations of the Company. 
The Manager (or such liquidating trustee) shall use reasonable efforts to ensure
that such trust qualifies as a liquidating trust under Treasury Regulations
Section 301.7701-4(d).  The distribution to the trust shall constitute a final,
liquidating distribution of assets pursuant to 14.2 (with any asset distributed
in kind to the trust being treated as if it were an amount of cash equal its
fair market value as determined pursuant to Section 7.7).  For purposes of
determining and allocating Profit, Loss and other items pursuant to Section 6,
any asset that is to be distributed in kind to such trust shall be treated as
having then been sold by the Company for its value as determined for purposes of
applying this Section 14.5 (provided that, for such purposes, the fair market
value of any asset that is distributed subject to a nonrecourse indebtedness
shall be deemed not to be less than the amount of such indebtedness).  The
Members’ relative beneficial interests in the trust shall be equal to their
respective relative interests in the assets contributed to the liquidating trust
as of the time that such assets are contributed to the liquidating trust.

 

15.                            Withholding.  Notwithstanding any other provision
of this Agreement, the Company shall be entitled to withhold and pay over, or
otherwise pay, any withholding or other taxes payable by the Company at such
times and based upon such rates as the Manager determines to be appropriate.  If
the Company makes a payment of tax for any accounting period with respect to any
Member or as a result of any Member’s participation in the Company, such Member
shall be deemed for all purposes of this Agreement to have received the amount
of such payment as a distribution from the Company on the last day of the period
for which the tax is withheld and paid or, if earlier, on the last day on which
such Member owned an interest in the Company.  Any deemed distribution to a
Member pursuant to this Section 15 shall be treated (to the extent not repaid to
the Company) as an advance of, and shall offset, an equal amount of
distributions that would otherwise thereafter be made to such Member pursuant to
the provisions of Section 7 in the order that such distributions would otherwise
have been made.  To the extent that the aggregate of such distributions to a
Member for any month exceeds the distributions to which such Member would
otherwise be entitled for such month, the amount of such excess shall be repaid
by such Member to the Company within thirty (30) days after the end of such
month.

 

16.                            Books; Reports.

 

- 22

--------------------------------------------------------------------------------


 

16.1                    Books and Records.  The books and records of the
Company, including a list of the names and business or mailing addresses of the
Members, shall be maintained at the principal office of the Company in
accordance with the Act.  All of the books and records of the Company shall be
available for examination at the offices of the Company in which they are
maintained by any Member or by any Member’s duly authorized representatives at
any and all reasonable times upon reasonable notice.  Each Member, or such
Member’s duly authorized representatives, upon written notice to the Manager and
upon paying the costs of collection, duplication and mailing, shall be entitled
for any purpose reasonably related to such Member’s interest as a Member in the
Company to a copy of information to which such Member is entitled under the
Act.  The Company may maintain such other books and records and may provide such
financial or other statements as the Manager and the Portfolio A Advisor
mutually agree upon.

 

16.2                    Accounting; Tax Year.  The Company shall report its
operations for tax purposes on such method and based upon such taxable year as
the Manager determines to be appropriate consistent with applicable federal
income tax laws.  The financial statements of the Company shall be prepared in
accordance with generally accepted accounting principles.

 

16.3                    Reports

 

16.3.1        Within ninety (90) days after the end of each fiscal year of the
Company, or as soon as practicable thereafter, the Manager shall send to each
Person who was a Member at any time during such fiscal year such tax information
as shall be necessary for the preparation by such Person of its federal, state
and local income tax returns.

 

16.3.2        Within (45) forty five days after the end of each fiscal quarter
of the Company, the Manager shall send to each Member and the Portfolio A
Advisor, (i) an unaudited Statement of Assets, Liabilities and Members’ Capital
of the Company as of the end of such quarter, (ii) unaudited statements of
operations of the Company for such quarter and for the fiscal year that includes
such quarter through the end of such quarter, (iii) a summary of any
transactions by the Company during such quarter and (iv) a summary of any
distributions made during such quarter.

 

17.                            Definitions. As used in this Agreement, the
following terms shall have the meanings assigned to them in this Section 17:

 

“Act” has the meaning set forth in the Recitals.

 

“Affiliate” means (i) with respect to any individual, (a) any member of such
individual’s Family, (b) any Entity more than ten percent (10%) of the
beneficial interests in which are directly or indirectly owned by one (1) or
more of such individual and members of such individual’s Family or (c) any
member, manager, director, partner, shareholder, officer, trustee, beneficiary
or employee of any Entity described in (b), and (ii) with respect to any Entity,
(a) any direct or indirect member, manager, director,

 

- 23

--------------------------------------------------------------------------------


 

partner, shareholder, officer, trustee or beneficiary of or in such Entity,
(b) any member of the Family of an individual described in (a) or (c) any other
Entity directly or indirectly Controlling, Controlled by or under common Control
with such Entity.

 

“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the Company’s principal place of business.

 

“Capital Contribution” means, with respect to any Member as of any time of
determination, the sum of (i) the amount of money that such Member has
contributed to the Company pursuant to Section 5, (ii) the fair market value, as
determined pursuant to Section 5, of any property that such Member has
contributed to the Company (net of any liabilities that the Company has assumed
or taken subject to, under Section 752 of the Code, in connection with acquiring
such property from such Member), and (iii) the amount of any Company liabilities
that such Member has assumed, within the meaning of
Section 1.704-l(b)(2)(iv)(c) of the Treasury Regulations.  A loan by a Member to
the Company shall not be treated as part of such Member’s Capital Contribution. 
A Transferee of all or a portion of a Member’s interest in the Company shall
succeed to the Capital Contribution of its Transferor to the extent allocable,
based on the terms of the Transfer, to the Transferred interest.

 

“Cash Option Securities” has the meaning set forth in Section 8.3.3(iv).

 

“Cause” means, with respect to Windspeed (or an Entity that has become Manager
pursuant to Section 8.1.3 upon the Transfer to it of Windspeed’s interest in the
Company), any of the following:

 

(i)                                  the material breach of its duties as
Manager under this Agreement without cure within a reasonable period of time
after written notice to it of such breach;

 

(ii)                              the commitment of a material act of fraud,
willful misconduct or breach of fiduciary duty under any federal or state
securities laws, or fraud, gross negligence or willful misconduct relating to
its duties as Manager;

 

(iii)                          the conviction of, or plea of nolo contendere to,
a felony by any of the individual members of the Manager; or

 

(iv)                          at least two (2) of the individuals comprising the
Windspeed Team are no longer actively committed to the Manager in accordance
with Section 8.1.5 and such failure is volitional on the part of at least one
(1) of such individuals.

 

“CDI” has the meaning set forth in the initial paragraph of this Agreement.

 

“Certificate” means the Company’s Certificate of Formation filed with the
Secretary of State of the State of Delaware.

 

- 24

--------------------------------------------------------------------------------


 

“Class A Member” means any Person who, at the time of reference, has been
admitted to the Company as, and remains, a Class A Member hereunder.

 

“Class B Member” means any Person who, at the time of reference, has been
admitted to the Company as, and remains, a Class B Member hereunder.

 

“Code” means the Internal Revenue Code of 1986, as amended, and, where
applicable, any predecessor or successor thereto.

 

“Company” means the Delaware limited liability company governed by this
Agreement named Comdisco Ventures Fund A, LLC (or such other name as may be
selected pursuant to Section 1.3).

 

“Control” (including the terms “controlling,” “controlled by,” and “under common
control with”) means the direct or indirect possession of the power to direct or
cause the direction of the management and policies of an Entity, whether through
the ownership of Voting Securities, by contract, or otherwise.

 

“Effective Date” means February 12, 2015.

 

“Entity” means any corporation, partnership, limited liability company, trust,
unincorporated association or other organization.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Bankruptcy” means, with respect to any Person (except CDI), any of the
following events:

 

(i)                                  the making by such Person of an assignment
for the benefit of creditors;

 

(ii)                              the filing by such Person of a voluntary
petition under any bankruptcy, insolvency or similar law;

 

(iii)                          the adjudication of such Person by a court of
competent jurisdiction as a bankrupt or insolvent, or the entry against such
Person of an order for relief under any bankruptcy, insolvency or similar
proceeding;

 

(iv)                          the filing by such Person of a petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any bankruptcy or insolvency
statute, law or regulation;

 

- 25

--------------------------------------------------------------------------------


 

(v)                              the filing by such Person of an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against him in any bankruptcy or insolvency proceeding;

 

(vi)                          such Person’s written request for, consent to or
acquiescence in the appointment of a trustee, receiver or liquidator of such
Person or of all or any substantial part of such Person’s properties; or

 

(vii)                      the passage of (i) one hundred twenty (120) days
after the commencement of any proceeding against such Person seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any bankruptcy or insolvency statute, law or regulation
without such proceeding having been dismissed, (ii) ninety (90) days after the
appointment, without such Person’s consent or acquiescence, of a trustee,
receiver or liquidator of such Person or of all or any substantial portion of
such Person’s properties without such appointment having been vacated or stayed
or (iii) ninety (90) days after the expiration of any stay of an appointment
referred to in the foregoing clause (ii) without such appointment having been
vacated.

 

“Family” means, with respect to any individual, any of such individual’s spouse
and descendants (by blood or adoption).

 

 

 

“Fund B” has the meaning set forth in the Recitals of this Agreement.

 

“Initial Agreement” has the meaning set forth in the Recitals.

 

“Manager” means Windspeed, or any successor thereto, in its capacity as manager
of the Company hereunder.

 

“Marketable Security” means any security that is described in Section 7.7.1,
Section 7.7.2 or Section 7.7.3, and which is not subject to any “hold back” or
“lock up” required by a managing underwriter in connection with the public
offering of equity securities of the Portfolio Company which issued such
Marketable Securities, or any restriction on the disposition thereof under the
terms of any other agreement or of any law, regulation or policy of any state,
and each Member’s entire holdings of such Marketable Securities can be sold by
such Member to the general public without the necessity of any federal, state or
local government consent, approval or filing (other than any notice filings of
the type required pursuant to Rule 144(h) under the Securities Act of 1933, as
amended) and without violation of federal or state securities laws.

 

“Member” means any Person who is a member of the Company (whether of Class A or
Class B) as shown on the books of record of the Company at the time of reference
thereto, in such Person’s capacity as a member of the Company.

 

- 26

--------------------------------------------------------------------------------


 

“Members’ Capital” means, as of any date of determination, the amount that would
be available for distribution to the Members pursuant to Sections 7 and 14 if
the Company were to sell its assets at their values determined in accordance
with Section 7.7 (as applicable), satisfy its debts and obligations (including,
without limitation, any accrued but unpaid portion of the Management Fee) in
accordance with their terms, and then liquidate.

 

“Net Portfolio Receipts” means the amounts of cash received by the Company with
respect to securities included in the respective Portfolio A, or Portfolio AA,
or Portfolio B, as the case may be, net of (i) amounts used or reserved by the
Manager to acquire securities for either Portfolio A or Portfolio AA,(Note:
Portfolio AA) including, without limitation, by exercising option, warrant,
conversion, exchange, pre-emptive or other purchase rights with respect to
securities held by the Company and (ii) any expenses of the acquisition,
holding, sale, exchange or other disposition of such securities.

 

“Non-Routine Expenses” means any expenses that are not Routine Expenses.

 

“Offer” has the meaning set forth in Section 11.2.2.

 

“Offered Interest” has the meaning set forth in Section 11.2.1.

 

“Offer Period” has the meaning set forth in Section 11.2.2.

 

“Person” means any individual or Entity.

 

“Portfolio”means the securities listed on each of the schedules attached to and
made a part of the Sixth Restated Agreement each respectively designated
Schedule A, Schedule AA and Schedule B describing the Portfolio Companies in
each of the respective Portfolio A, Portfolio AA and Portfolio B and any other
securities that the Company directly or indirectly acquires in respect of, or in
exchange for, such securities in each of the respective Portfolios, including,
without limitation, by reason of (i) any stock dividend, stock split, stock
issuance, combination, recapitalization, reclassification, merger,
consolidation, conversion or similar transaction, (ii) exercising option,
warrant, conversion, exchange, pre-emptive or other purchase rights, or
(iii) participating in subsequent financing rounds of Portfolio Companies.

 

“Portfolio A Advisor” means the individual designated by the Class A Members
from time to time pursuant to Section 8.2.

 

“Portfolio Company” means any issuer of any of the securities included in each
of the respective Portfolios.

 

“Regulatory Allocations” has the meaning set forth in Section 6.4.

 

- 27

--------------------------------------------------------------------------------


 

“Retired Member” has the meaning set forth in Section 12.2.

 

“Retirement Event” means, with respect to any Member, (i) an Event of Bankruptcy
with respect to such Member (except CDI), or (ii) the Transfer (or the
occurrence of any event which results or will result in the Transfer) by such
Member of any interest in the Company in violation of this Agreement.

 

“Routine Expenses” means the following expenses:

 

(i)                                  expenses(including, without limitation,
legal, accounting, filing and other fees) incurred by the Company or the Manager
in connection with the formation, operation, dissolution or termination of the
Company and that are not specific to any particular portfolio or the securities
therein (such as, for example, legal and accounting fees in connection with the
Company dissolution, tax return preparation and filing costs, and annual report
fees) in an aggregate amount from and after the Effective Date not exceeding
$50,000 which will be shared 50/50 among the Class A Member and the Class B
Members;

 

(ii)                              fees and out-of-pocket costs of evaluating,
negotiating, structuring, documenting and effecting transactions by the Company
in either Portfolio A or Portfolio AAof up to $5,000 per fee or expense,
including finders, placement, brokerage, accounting, legal, investment banking
and other fees;

 

(iii)                          taxes, fees or other governmental charges levied
against the Company or in connection with its business or operations;

 

(iv)                          costs of litigation and similar matters of up to
$5,000 per fee or expense (including matters that are the subject of
indemnification pursuant to Section 10).

 

“Selling Member” has the meaning set forth in Section 11.2.1.

 

“Short Term Investments” means commercial paper, governmental obligations, money
market instruments, money market mutual shares, certificates of deposit and
other similar obligations and securities in each case of high investment grade
quality.

 

“Tax Liability” means, as to any Member as of the close of any fiscal year or
other accounting period, (i) the amount of net taxable income and gain of the
Company allocated with respect to such Member’s interest in the Company
(including to predecessor holders) pursuant to Section 6 for periods through and
including the close of such fiscal year or other accounting period, multiplied
by (ii) the highest combined federal and state rate (taking into account any
federal deductibility of state taxes and vice versa, and any applicable capital
gain or other preferences) applicable to individual residents of Massachusetts,
in the case of allocations to a Class B Member , or to

 

- 28

--------------------------------------------------------------------------------


 

corporations with principal places of business in Illinois, in the case of the
Class A Member, for such fiscal year or other accounting period.

 

“Tax Matters Partner” has the meaning set forth in Section 6.9.

 

“Term” has the meaning set forth in Section 4.

 

“Transfer” means (i) when used as a verb, to sell, assign, transfer, bequeath,
devise, pledge, encumber or otherwise dispose of, voluntarily, involuntarily or
by operation of law, and (ii) when used as a noun, any sale, assignment,
transfer, bequest, devise, pledge, encumbrance or other disposition, whether
voluntary, involuntary or by operation of law.

 

“Transfer Notice” has the meaning set forth in Section 11.2.1.

 

“Treasury Regulations” means the Income Tax Regulations promulgated from time to
time under the Code.  References to specific sections of the Treasury
Regulations shall be to such sections as amended, supplemented or superseded by
Treasury Regulations currently in effect.

 

“Voting Securities” means, with respect to any Entity that is a corporation (or
that is managed by one (1) or more Persons having powers similar to those of a
corporate board of directors and who are subject to periodic re-election, or
removal and replacement, similar to corporate directors), securities of such
Entity having the right to vote in an election, or for the removal and
replacement, of such Entity’s board of directors (or such Persons having similar
powers).

 

“Windspeed” has the meaning set forth in the initial paragraph of this
Agreement.

 

“Windspeed Fund” has the meaning set forth in the initial paragraph of this
Agreement.

 

“Windspeed Team” means Daniel H. Bathon Jr., John W. Bullock and Steven Karlson,
the general partners of Windspeed.

 

18.                            Miscellaneous.

 

18.1                    Successors and Assigns.  The covenants and agreements
contained herein shall be binding upon and inure to the benefit of the heirs,
executors, administrators, successors and assigns of the respective parties
hereto, and no other Person shall have any rights or benefits hereunder except
to the extent expressly provided by applicable law.

 

18.2                    Waivers.  The failure of any Person to seek redress for
violation, or to insist on strict performance, of any covenant or condition of
this Agreement shall not

 

- 29

--------------------------------------------------------------------------------


 

(i) prevent a subsequent act which would have constituted a violation from
having the effect of an original violation or (ii) excuse strict performance of
such covenant or condition in any subsequent case.

 

18.3                    Certification.  The Manager may cause any or all of the
Members’ interests in the Company to be evidenced by certificates.  Unless
certificated pursuant to this Section 18.3, interests in the Company shall not
be evidenced by certificates.  As a condition to the effectiveness of any
Transfer of an interest that has been certificated, the Manager may require the
submission to the Company of the certificate(s) evidencing such interest (or an
affidavit of loss in such form as the Manager determines to be appropriate).

 

18.4                    Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware without regard to principles of conflicts of law.  In the event of a
conflict between any provision of this Agreement and any non-mandatory provision
of the Act, the provisions of this Agreement shall control and take precedence.

 

18.5                    Separability.  Each provision of this Agreement shall be
considered separable, and if for any reason any provision or provisions of this
Agreement, or the application of such provision to any Person or circumstance,
shall be held invalid or unenforceable in any jurisdiction, such provision or
provisions shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without invalidating the remaining provisions
hereof, or the application of the affected provision to Persons or circumstances
other than those to which it was held invalid or unenforceable, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

18.6                    Entire Agreement.  This Agreement (together with any
exhibits, schedules, subscription or other agreements referred to herein, which
are hereby incorporated herein by reference) constitutes the entire agreement
among the parties governing the relationship established hereby.  This Agreement
(together with such exhibits, schedules and agreements) supersedes any prior
agreement or understanding among the parties and may not be modified or amended
in any manner other than as set forth herein or therein.

 

18.7                    Section Titles.  Section titles are for descriptive
purposes only and shall not control or alter the meaning of this Agreement as
set forth in the text.

 

18.8                    Counterparts.  This Agreement may be executed in several
counterparts, all of which together shall constitute one (1) agreement binding
on all parties hereto notwithstanding that all the parties have not signed the
same counterpart.

 

18.9                    Pronouns.  When used herein, pronouns and variations
thereof shall be deemed to refer to the masculine, feminine or neuter or to the
singular or plural as the identity of the Person or Persons referenced or the
context may require.

 

- 30

--------------------------------------------------------------------------------


 

18.10            No Partition.  Except as expressly provided herein, no Member
or successor-in-interest to any Member shall have the right while this Agreement
remains in effect to have any property of the Company partitioned, or to file a
complaint or institute any proceeding at law or in equity to have such property
of the Company partitioned, and the Member, on behalf of itself and its
successors, representatives, heirs and assigns, hereby waives any such right.

 

18.11            Amendments.  In addition to any amendments otherwise permitted
by this Agreement, this Agreement may be amended from time to time with the
consent of each of the Manager, the Class A Member and the Class B Members.

 

18.12            Notice Addresses.  Any notice to a Member shall be delivered in
writing at the address of such Member set forth below such Member’s name on the
signature page hereof (or instrument of adherence hereto) executed by such
Member or at such other mailing address of which such Member shall prospectively
notify the Manager and the other Members in writing (any such other mailing
address shall be duly noted by the Manager in the Company’s books and records). 
Any notice to the Company or the Manager shall be at the principal office of the
Company as set forth in Section 3 or at such other mailing address of which the
Manager shall prospectively notify the Members in writing.

 

18.13            Notice Deemed Given.  Any notice shall be deemed to have been
duly given if personally delivered or sent by United States mail or express mail
service or by telecopy or telegram confirmed by letter and will be deemed given,
unless earlier received, (i) if sent by certified or registered mail, return
receipt requested, or by first-class mail, five (5) calendar days after being
deposited in the United States mails, postage prepaid, (ii) if sent by United
States Express Mail or other express mail service, two (2) calendar days (other
than Sundays and federal holidays) after being deposited therein, (iii) if sent
by telegram, telecopy or other electronic transmission, on the date sent
provided confirmatory notice is sent by first-class mail, postage prepaid, and
(iv) if delivered by hand, on the date of receipt.

 

18.14            Dispute Resolution.  In the event of any controversy, dispute
or claim under, arising out of or related to this Agreement (including but not
limited to claims relating to breach, termination, fraud or misrepresentation,
or the invalidity, illegality or voidness of this Agreement) whether based on
contract, tort, statute or other legal theory (collectively hereinafter,
“disputes”), the parties shall first attempt to resolve the dispute, at the
written request of any party to the dispute, through discussions between
authorized senior representatives of the parties to the dispute.  If, despite
the good faith efforts of the parties, the dispute is not resolved by the
foregoing discussions within fifteen (15) days, the dispute shall be referred to
binding arbitration in Chicago, Illinois pursuant to the commercial arbitration
rules then in effect of the American Arbitration Association by a sole
arbitrator selected by the parties within fifteen (15) days after written
request for arbitration by any party or, in the absence of such selection, to
arbitrator(s) selected in accordance with such rules.  Any award made pursuant
to an

 

- 31

--------------------------------------------------------------------------------


 

arbitration proceeding shall be made within four (4) months of the appointment
of the arbitrator and may be entered in any court of competent jurisdiction. 
The arbitrator shall determine issues of arbitrability but may not limit, expand
or otherwise modify the terms of this Agreement.  Issues of arbitrability shall
be determined in accordance with the federal substantive and procedural laws
relating to arbitration.

 

 

[Remainder of Page Intentionally Left Blank]

 

- 32

--------------------------------------------------------------------------------


 

COUNTERPART SIGNATURE PAGE

SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

By its execution of this signature page, the undersigned does hereby agree to be
bound by the provisions of the Sixth Amended and Restated Limited Liability
Company Agreement to which this signature page is appended, a counterpart of
which has been furnished to the undersigned, and the undersigned hereby
authorizes the Company to append this signature page to a counterpart of the
Sixth Amended and Restated Limited Liability Company Agreement as evidence
thereof.

 

COMDISCO, INC.

 

 

By: \s\  Randolph I. Thornton

Name: Randolph I. Thornton

Title:   President and Chief Executive Officer

 

Address:  5600 North River Road, Suite 800

Rosemont, Illinois 60018

 

WINDSPEED ACQUISITION FUND GP, LLC

 

 

By:  \s\  John Bullock

Name: John Bullock

Title:   Managing Partner

 

Address: 52 Waltham Street

Lexington, MA 02421

 

COMDISCO VENTURES FUND B, LLC

By: Windspeed Acquisition Fund GP, LLC

Its General Partner

 

By:

\s\ John Bullock

Name:

John Bullock

Title:

Managing Partner

 

Address: 52 Waltham Street

Lexington, MA 02421

 

 

 

 

 

 

 

 

[Signature Page to Fund A LLC Agreement]

 

--------------------------------------------------------------------------------


 

WINDSPEED ACQUISITION FUND, L.P.

By: Windspeed Acquisition Fund GP, LLC

Its general partner.

 

By:

\s\ John Bullock

Name:

John Bullock

Title: Managing Partner

 

Address: 52 Waltham Street

Lexington, MA 02421

 

- 34

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ATTACHED TO AND MADE PART OF THE SIXTH AMENDED AND RESTATED LIABILITY COMPANY
AGREEMENT OF COMDISCO VENTURES FUND A, LLC.

 

 

 

PORTFOLIO A COMPANIES:

 

 

 

Ebates Shopping.com, Inc (proceeds held in escrow from previous sale of Shares)

 

IronPlanet.com, Inc.

 

On24, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

ATTACHED TO AND MADE PART OF THE SIXTH AMENDED AND RESTATED LIABILITY COMPANY
AGREEMENT OF COMDISCO VENTURES FUND A, LLC.

 

 

 

PORTFOLIO B COMPANIES:

 

 

 

Alien Technology Corp.

 

Consolidated IP Holdings, Inc.

 

Integral Development Corp.

 

Kotura, Inc.

 

MetricStream Inc.

 

nlight Photonics, Corp.

 

Radiant Research, Inc.

 

Sportvision, Inc.

 

Topica, Inc.

 

Visto, Corp.

 

Vivre, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE AA

 

ATTACHED TO AND MADE PART OF THE SIXTH AMENDED AND RESTATED LIABILITY COMPANY
AGREEMENT OF COMDISCO VENTURES FUND A, LLC.

 

 

 

PORTFOLIO AA COMPANIES:

 

 

 

None

 

--------------------------------------------------------------------------------